Exhibit 99.3 NAVISTAR FINANCIAL CORPORATION AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES For the Years Ended October 31, 2006 2005 2004 2003 (in millions) Earnings Income from continuing operations before taxes $ 127.2 $ 123.4 $ 113.7 $ 71.7 Fixed charges 194.6 133.3 98.9 123.9 Earnings before fixed charges $ 321.8 $ 256.7 $ 212.6 $ 195.6 Fixed charges Interest expense $ 194.6 $ 133.3 $ 98.9 $ 123.9 Total fixed charges $ 194.6 $ 133.3 $ 98.9 $ 123.9 Ratio of earnings to fixed charges 1.65 1.93 2.15 1.58 For the purpose of our ratio, earnings consist of the sum of pre-tax income from continuing operations before adjustment for consolidated subsidiaries, plus fixed charges. Fixed charges consist of consolidated interest expense of NFC and its consolidated subsidiaries.
